NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  Argued March 1, 2022
                                  Decided May 26, 2022

                                         Before

                        MICHAEL S. KANNE, Circuit Judge

                        DIANE P. WOOD, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge


No. 21-1920

GORDON LYNN MARTIN,                             Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of
                                                Illinois.

      v.                                        No. 3:20-CV-398-RJD

KILOLO KIJAKAZI, Acting                         Reona J. Daly,
Commissioner of Social Security                 Magistrate Judge.
     Defendant-Appellee.

                                       ORDER

       Gordon Martin challenges the Social Security Administration’s denial of his
application for disability insurance benefits. He argues that the administrative law judge
who determined that he could perform limited sedentary work despite his pulmonary
impairment ignored contrary evidence. As the district court concluded, substantial
evidence supports the ALJ’s decision, and so we affirm.
No. 21-1920                                                                          Page 2

                                              I
        Martin, now 53, applied for disability insurance benefits in December 2015,
claiming that he had been disabled since 1992. He asserted that a combination of
disorders, including chronic obstructive pulmonary disease, bilateral hip replacements,
manic depressive disorder, and schizoaffective disorder, left him unable to work. Martin
is entitled to seek benefits only through his date last insured, which was December 31,
1997. 42 U.S.C. § 423(c); 20 C.F.R. § 404.140; see Martinez v. Astrue, 630 F.3d 693, 699 (7th
Cir. 2011).
       An ALJ first denied Martin’s application in November 2016, but the district court
remanded. Martin v. Berryhill, No. 17-CV-278-JPG-CJP, 2017 WL 4777150, at *7 (S.D. Ill.
Oct. 23, 2017). After the ALJ issued a second unfavorable decision, the district court again
remanded with instructions to consider the medical evidence of trends in Martin’s lung
impairment over time. Gordon L.M. v. Comm’r., No. 18-cv-02055-DGW (S.D. Ill. July 30,
2019). The proceedings on remand led to the present appeal.
       Martin’s lung condition is the only medical issue pertinent to this appeal. He first
developed lung problems in 1992, when an infection caused by a tooth extraction spread
throughout his body. Martin was hospitalized for these complications from November
1992 to March 1993; he spent weeks on a ventilator and months unable to walk or eat. A
week before his discharge from the hospital, Martin completed a pulmonary function
test, which showed a forced vital capacity of 0.92 and a forced expiratory volume of 0.90—
abnormally low values reflecting extremely reduced lung function.
        In early 1994, Martin attended a follow-up visit to check his lungs. Dr. Daniel
Belcher (who treated Martin while he was hospitalized) concluded that Martin’s
condition had stabilized but that he had chronic inflammation and scarring of the lungs,
as well as thickening of the lung lining. According to Dr. Belcher, these conditions were
likely to inhibit Martin’s breathing permanently, especially during physical exertion.
Nevertheless, Dr. Belcher noted that Martin was “active,” “able to complete activities of
daily living,” and “adjusting” to his lung impairments.
       Twelve years later, in 2006, Dr. Michael Ryan assessed Martin’s overall health. Dr.
Ryan (who was aware of Martin’s lung issues) noted that as of the 2006 exam, Martin
reported that “he [had] recuperated fully” and was not known to have “respiratory
diseases” or “chronic lung disease.” This assessment was given approximately nine years
after Martin’s date last insured.
     Martin had no more pulmonary function tests until August 2010, when a test
showed a forced vital capacity of 1.88 and a forced expiratory volume of 1.54. On his next
No. 21-1920                                                                         Page 3

test in December 2014, Martin demonstrated a forced vital capacity of 1.54 and a forced
expiratory volume of 1.22. Both sets of results show abnormally low lung function,
though not as severely reduced as in 1993.
       Multiple doctors evaluated Martin in connection with his disability claim. In 2016,
four consulting state-agency doctors evaluated Martin’s medical records and found
insufficient evidence of impairment before the critical date last insured to support a
finding that Martin was disabled. In 2018, Dr. Steven Golub, an impartial medical expert
under contract with the Social Security Administration, evaluated Martin’s medical
records and completed interrogatories about his restrictions. Dr. Golub opined that
Martin’s lung impairment medically equaled Listing 3.02 (for chronic respiratory
disorders), and highlighted Martin’s use of supplemental oxygen to justify this finding.
And in 2020, Dr. Narinder Arora (who examined Martin at the request of his then-
attorney) described Martin’s restricted movement and use of continuous oxygen between
1992 and 1995.
        Martin testified at three hearings before an ALJ. At all three, he testified that,
between 1993 and 1997, he had difficulty walking and needed frequent breaks. He also
testified in two hearings that extreme weather (heat, cold, or humidity) made breathing
even more difficult for him, and that he would not have been able to commute to work
on a day with extreme weather. At the most recent hearing in January 2020, he described
family outings he had taken, such as accompanying his children to the Six Flags
amusement park in May 2009 and to the swimming pool. In addition, Martin testified
that, contrary to Dr. Arora’s report, he started using portable oxygen only in 2014.
        At the last hearing, the ALJ called a medical expert, Dr. Keith Holan, who testified
that the impairment shown by Martin’s 1993 pulmonary function test would meet Listing
3.02 if it had been taken when Martin was medically stable, but Martin was not stable
when the test was conducted. When asked how Martin’s pulmonary function would have
changed between the 1993 test and the 2010 test (the results of which were also low
enough to meet Listing 3.02 but were obtained long after the closed period of coverage),
Dr. Holan explained that he would expect “steady improvement” in pulmonary function.
The ALJ also asked Dr. Holan whether Martin’s condition would have medically equaled
Listing 3.02 at the time of the 1993 test. Dr. Holan said that the 1993 test results were
“slightly falsely low” because Martin was hospitalized for a severe illness at the time. As
for job-related restrictions, Dr. Holan explained that Martin could sit for eight hours a
day with restrictions on movements such as lifting, standing, and walking, but he could
not tolerate exposure to extreme temperatures or humidity.
No. 21-1920                                                                            Page 4

       The ALJ also called a vocational expert, who testified that sedentary jobs that can
accommodate Martin’s physical limitations, including his reported intolerance to
temperature extremes and humidity, do exist. On cross-examination, the vocational
expert testified that two absences per month (on average) would preclude even these jobs.
       After the hearing, the ALJ issued the decision under review. Applying the
standard five-step analysis, see 20 C.F.R. § 416.920(a)(4), the ALJ found, as relevant here,
that Martin’s lung conditions, which were severe, did not meet or equal a listed
impairment. The ALJ explained that the pulmonary function test from 1993 did not
produce valid data for applying the listings, because Martin was hospitalized for an
infection. He also concluded that the 1993 results did not show that Martin’s lung
impairment medically equaled Listing 3.02 because—according to Dr. Holan—they were
likely “falsely low.” The ALJ acknowledged that the 2010 results met Listing 3.02 and
Martin was medically stable when he was tested, but he did not rely on that result
because it came more than a decade after the relevant period. The ALJ discounted Dr.
Golub’s opinion that Martin’s lung impairment equaled the listing, because Dr. Golub
relied on Martin’s use of supplemental oxygen, which began only in 2014. Similarly, the
ALJ discounted Dr. Arora’s report because of the error relating to Martin’s use of portable
oxygen.
       Next, the ALJ concluded that, although Martin could not return to his previous
work, he could perform sedentary work with some restrictions on physical movement
and the work environment. Because Martin participated in activities such as visiting
amusement parks and swimming pools to watch his children, the ALJ doubted that his
intolerance of extreme temperatures and humidity was as severe as he described. And
even if his exposure to these extremes were restricted, suitable sedentary jobs remained
available in the national economy.
        The ALJ denied Martin’s application based on this step-five finding. On review,
the district court (in this case, a magistrate judge sitting by the consent of the parties, see
28 U.S.C. § 636(c)) concluded that the ALJ’s rulings were supported by the evidence, and
so it upheld the denial of benefits.
                                              II
      On appeal, we review the ALJ’s decision directly. The agency’s findings are
“conclusive” if supported by “substantial evidence,” see 42 U.S.C. § 405(g), which is
“such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019).
No. 21-1920                                                                        Page 5

       Martin first argues that the ALJ should have found that his condition was
medically equivalent to Listing 3.02 during the relevant period. 20 C.F.R. Pt. 404, Subpt.
P, App. 1, § 3.02. (Martin appears to concede that he did not show he met Listing 3.02.) To
the extent that Martin also contends in his reply brief that the ALJ not only drew the
wrong conclusion from the evidence, but also did not explain himself with the required
level of detail, Martin waived this argument by failing to raise it in his opening brief.
See Wonsey v. City of Chicago, 940 F.3d 394, 398 (7th Cir. 2019). We do not address it any
further.
       To show that his condition was the medical equivalent of Listing 3.02 during the
relevant period, Martin had to demonstrate that his condition was “at least equal in
severity and duration to the criteria” of Listing 3.02. 20 C.F.R. § 416.926. Citing Social
Security Ruling 18-01P (a policy interpretation), Martin appears to argue that the ALJ
should have considered the trend one can extrapolate from the 1993 and 2010 pulmonary
function tests, which in his view compels the conclusion that he equaled Listing 3.02
before his date last insured. Martin acknowledges that the 1993 test was taken when he
was in medical distress, but he characterizes the results as the “nadir” of his pulmonary
function in the relevant period. He relies on Dr. Holan’s opinion that “steady
improvement” in Martin’s lung function between 1993 and 2010 was expected. Because
both the 1993 and 2010 pulmonary function results were poor enough to meet the listing,
Martin asserts that his function must have been low enough on the date last insured.
Other than this trend, Martin discusses no other evidence to support his contention that
his condition medically equaled Listing 3.02.
       Perhaps the ALJ would have been entitled to draw the inference Martin urges, but
there was ample evidence on the other side, too, and that is all the substantial-evidence
rule requires. The ALJ assigned little weight to any potential trend based on the 1993 and
2010 test results because the 2010 test occurred 17 years after the 1993 test (and over a
decade after the date last insured), and because Dr. Holan deemed the 1993 test results
“falsely low” considering Martin’s severe illness at the time. Dr. Golub did opine that
Martin medically equaled Listing 3.02 during the coverage period, but the ALJ gave a
good reason for rejecting this assessment, noting that it was based on Martin’s use of
supplemental oxygen, which did not begin until long after the date last insured.
       Further, the ALJ relied on evidence that undermines Martin’s position that his
lung function was continuously disabling after 1993. In assessing Martin’s residual
functional capacity, the ALJ relied on Dr. Ryan’s 2006 report, which recorded that Martin
described himself as having “recuperated fully” from the 1992 to 1993 hospitalization and
assessed no chronic lung or respiratory issues. The ALJ found Dr. Ryan’s report to be
No. 21-1920                                                                         Page 6

inconsistent with Martin’s contention that his lung issues were so severe that he was
unable to work a sedentary job in the relevant period. Given the contradictory evidence
on the question whether Martin’s condition was work-preclusive between 1992 and 1997,
the ALJ was permitted to resolve the issue as he saw fit. It is not our role to “reweigh the
evidence.” Chavez v. Berryhill, 895 F.3d 962, 968 (7th Cir. 2018).
       Martin next argues that the ALJ should have found him disabled because his
intolerance of extreme temperatures and humidity would cause a work-preclusive level
of absenteeism. But Martin did not support that point to the ALJ’s satisfaction. The record
establishes that (1) Martin is sensitive to extreme temperatures and humidity, (2) that
being absent more than twice per month is unacceptable to an employer, and (3) that,
historically, extreme weather sometimes occurred in Martin’s geographic location. But
Martin never demonstrated that he would average two absent days per month, as
opposed to occasional times. He has not directed us to any objective medical evidence,
overlooked by the ALJ, that establishes that he could not safely commute on hot, cold, or
humid days, leading to work-preclusive absenteeism. 20 C.F.R. § 404.1529(a); see Zoch v.
Saul, 981 F.3d 597, 602 (7th Cir. 2020). The ALJ therefore did not have substantial evidence
to support a conclusion that Martin’s restrictions would cause two or more missed work
days per month.
       Moreover, the ALJ did not find credible Martin’s testimony that his lung
impairment was so severe that he could not commute to work on hot, cold, or humid
days. To determine the credibility of allegations of disabling symptoms, an ALJ may
consider factors including objective medical evidence, daily activities, and any
inconsistencies between the allegations and the record. 20 C.F.R. § 404.1529(c). Here, the
ALJ referred to Dr. Ryan’s statement that Martin reported a full recuperation and no
chronic lung disease as of 2006, and Martin’s own testimony that he visited amusement
parks in warm months for family outings to watch his children. Martin does not contest
the ALJ’s adverse credibility finding on appeal. Because the ALJ discussed “specific
reasons supported by the record” for his conclusion, there is no sign that it was “patently
wrong.” Curvin v. Colvin, 778 F.3d 645, 651 (7th Cir. 2015). And nothing other than
Martin’s testimony supports his contention that commuting during certain weather
conditions was impossible. That, too, is untouchable as long as the adverse credibility
determination stands. Crediting the testimony of Dr. Holan, the ALJ considered Martin’s
need to avoid extreme temperatures and humidity when defining his residual functional
capacity. No more was required.
       We AFFIRM the judgment of the district court.